           Entered on Docket October 5, 2018

                                                                Below is the Order of the Court.
 1

 2
                                                                _____________________
 3                                                              Mary Jo Heston
                                                                U.S. Bankruptcy Judge
 4                                                             (Dated as of Entered on Docket date above)

 5

 6

 7   ________________________________________________________________
                             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 8                                WESTERN DISTRICT COURT OF WASHINGTON

 9
     Re:
                                                                 In Chapter 7 Proceeding
10
     Wilsy Meyers
     Llino Bocanegra                                             No. 18-42220-MJH
11
                                                                 ORDER REOPENING
12   Debtor(s)                                                   CASE TO ALLOW DEBTOR(S) TO
                                                                 FILE FINANCIAL MANAGEMENT
13                                                               CERTIFICATE & OBTAIN A DISCHARGE
     ______________________________
14

15            It is hereby ORDERED that this case is reopened to allow the debtor(s) to file financial

16   management certificate(s) and to obtain a discharge. This case may then close after 20 days if there is no

     further activity in the case.
17
                                               /// end of order ///
18
     Presented by:
19
     /s/ Ellen Ann Brown
20   Ellen Ann Brown, WSBA #27992
     Attorney at Law
21

22

23

24

25
                                                                             BROWN and SEELYE PLLC
                                                                                744 South Fawcett Ave.
                                                                                Tacoma, WA 98402
                                                                                   253-573-1958
                                                                                 Fax 253-274-1200



       Case 18-42220-MJH             Doc 21     Filed 10/05/18        Ent. 10/05/18 14:41:52           Pg. 1 of 1
